    Case 16-15389-elf          Doc 73       Filed 11/27/19 Entered 11/27/19 15:54:43                   Desc Main
                                            Document      Page 1 of 1
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                                   Chapter 13 Proceeding
  Michael Blair
                               Debtor                      16-15389 ELF
  Michael Blair
                               Movant
  v.
  WELLS FARGO BANK, N.A.
                  Respondent

                              LIMITED RESPONSE TO
              DEBTOR'S MOTION FOR AUTHORITY TO SELL REAL PROPERTY

        AND NOW, comes WELLS FARGO BANK, N.A. (Respondent) by and through its counsel, POWERS
KIRN, LLC, (Jill Manuel-Coughlin, on behalf of the firm), and hereby Objects/Responds to Debtor's Motion for
Authority to Sell Real Property and avers the following:
        1.       Respondent is the holder of a mortgage on the property located at 3574 East Thompson Street,
                 Philadelphia, PA 19134, which was recorded on 5/24/1999, at Book 1993; Page 583.
        2.       Respondent respectfully requests to be paid in full on its mortgage via wire transfer payment within 48
                 hours of the closing. The Payoff Figure used at the time of closing must be dated no longer than thirty
                 (30) Days prior to the closing date.
        3.       Respondent further respectfully requests that the closing date be completed within 90 days from the
                 entry of the order approving said sale.
        4.       Further, any Sale short of a full payoff will be subject to Respondent’s final approval


WHEREFORE, Respondent respectfully requests the Honorable Court ORDER:
        The Debtor's Motion for Authority to Sell Real Property relating to the property located at 3574 East
Thompson Street, Philadelphia, PA 19134 is hereby approved conditioned on the following:
        (a)      The sale of the property shall be completed within 90 days from the order entered approving the sale;
        (b)      Respondent’s mortgage lien shall be paid in full from the sale proceeds subject to a proper payoff
                 quote, funds are to be wired to Respondent within 48 hours of closing; and
        (c)      Any Sale short of a full payoff will be subject to Respondent’s final approval.

Date: November 27, 2019                                     RESPECTFULLY SUBMITTED,
                                                            POWERS KIRN, LLC

                                                            /s/ Jill Manuel-Coughlin, Esquire
                                                            Jill Manuel-Coughlin, Esquire
                                                            Harry B. Reese, Esquire
                                                            8 Neshaminy Interplex, Suite 215
                                                            Trevose, PA 19053
                                                            215-942-2090 phone
                                                            215-942-8661 fax
                                                            E-mail: bankruptcy@powerskirn.com
                                                            Attorney for Respondent
